Citation Nr: 1022573	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for diabetes 
mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for pancreas damage due 
to a lung condition to include adenovirus with pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2006 and 
January 2008 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although 
the RO reopened and adjudicated the diabetes mellitus issue 
on the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as whether new and material evidence has been submitted to 
reopen the claim for service connection.  

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  Although the issues 
of entitlement to service connection for pancreas damage and 
adenovirus were separately adjudicated, it was agreed at the 
hearing that these matters were more appropriately addressed 
as a single issue.  The Board finds these matters to be 
significantly distinct from the lung condition claim finally 
decided in a June 1997 rating decision.  At his hearing the 
Veteran also submitted additional documentary evidence in 
support of his claims with a waiver of agency of original 
jurisdiction consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A June 1997 rating decision denied entitlement to service 
connection for diabetes mellitus; the Veteran was notified of 
the determination but did not appeal.

3.  Evidence added to the record since the June 1997 rating 
decision raises a reasonable possibility of substantiating 
the claim for entitlement to service connection for diabetes 
mellitus.

4.  Diabetes mellitus was not manifest during active service, 
was not manifest to a compensable degree within one year of 
service, and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

5.  Pancreas damage due to a lung condition to include 
adenovirus with pneumonia was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for 
entitlement to service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  Diabetes mellitus was not incurred or aggravated as a 
result of active service nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).

3.  Pancreas damage due to a lung condition to include 
adenovirus with pneumonia was not incurred or aggravated as a 
result of active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in June 2005, December 2005, and 
September 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2007.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The June 2005 notice in this case 
adequately informed the Veteran of the evidence necessary to 
reopen his claim.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board notes that a VA medical opinion 
was obtained in July 2008 in accordance with 38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the July 2008 VA opinion obtained 
in this case is adequate as it is predicated on a review of 
the claims folder and the medical evidence contained therein; 
considers the Veteran's complaints and symptoms; and provides 
a requested medical opinion with rationale.  The Court has 
also held that a "retrospective medical opinion may be 
necessary and helpful" in cases when the evidence is 
insufficient for an adequate determination.  See Chotta v. 
Peake, 22 Vet. App. 80, 85 (2008).  The Board finds that a 
retrospective VA medical opinion as to whether the Veteran's 
diabetes mellitus was manifest to a compensable degree within 
the first post-service year would not be helpful in this 
case.  There is no reasonable possibility that an opinion as 
to this matter would be of any probative value in light of 
the evidence of record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issues on appeal has been met.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1997 rating decision the RO denied entitlement to 
service connection for diabetes mellitus.  It was noted that 
the evidence of record did not include a diagnosis of 
diabetes mellitus or demonstrate that the disability was 
manifest in service or within the applicable period for 
presumptive service connection.  The Veteran did not appeal 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the June 1997 rating 
decision includes testimony and statements from the Veteran 
reiterating his claim and treatment records indicating 
diagnoses of type II diabetes mellitus.  Medical literature 
was also provided addressing the possibility of a 
relationship between diabetes mellitus and exposure to 
certain viruses.  A statement from the Veteran's friend and 
former employer was provided in April 2010 describing an 
incident in 1979 within one year of his discharge from 
service when the Veteran was believed to have exhibited 
symptoms of fatigue due to diabetes.

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the June 1997 rating 
decision raises a reasonable possibility of substantiating 
the claim.  The evidence includes competent medical reports 
indicating a present disability and the statements of the 
Veteran and D.C.Y. that the Veteran demonstrated symptoms 
possibly due to diabetes mellitus in 1979 were not of record 
at the time of the last prior final denial.  Therefore, the 
claim for entitlement to service connection for diabetes 
mellitus is reopened.  As discussed above, the record 
reflects that the Veteran was provided with the appropriate 
notice and assistance so that the merits of the Veteran's 
claim may be adjudicated without further development.  
Indeed, as also noted above, the RO had reopened the 
Veteran's claim and adjudicated it on the merits and the 
Veteran has advanced specific arguments and evidence 
reflecting an understanding of what is necessary to 
substantiate his claim.  Accordingly, the Board finds that it 
may proceed with appellate review. 

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including diabetes mellitus, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background

Service treatment records show the Veteran was treated for an 
acute respiratory infection in September 1975.  Clinical 
records show that on September 28, 1975, he complained of 
sore throat, pain in the small of the back, chills, and a 
cough.  His temperature was 102 degrees.  The tonsils and 
throat were slightly red with no evidence of exudate or rash.  
The left Eustachian tube was painful and there was yellow, 
thick mucous with cough.  The treatment plan included 
aspirin.  A September 30, 1975, report noted his throat was 
clear and that he had no symptoms and felt fine.  He was 
discharged to duty on that date.  An August 1976 report noted 
complaints of a sore throat, dizziness, and productive cough.  
The diagnosis was start of a cold with otitis media and 
externa.  A November 1977 report noted he complained of a 
sore throat, low back pain, and vomiting.  The diagnosis was 
upper respiratory infection.  A January 1978 report noted the 
Veteran had a persistent cough intermittently over the 
previous two years with productive cough and clear mucous.  
It was noted he smoked a half a pack of cigarettes daily.  
The examiner stated that a chest X-ray was within normal 
limits and that the chest was clear.  The diagnosis was 
rhinitis.  The Veteran's July 1978 separation examination 
revealed a normal clinical evaluation of the lungs and chest.  
The service treatment records are negative for complaint, 
treatment, or diagnosis of pancreas damage, a lung condition, 
adenovirus, pneumonia or diabetes mellitus.  Urinalysis was 
negative.  

On VA examination in January 1979 the Veteran complained of 
phlegm in the lungs and noted that he quit smoking two months 
earlier.  The respiratory system was normal upon examination 
and X-rays revealed a normal chest.  It was noted the Veteran 
stated his general health had been satisfactory since service 
and that he had no particular complaints at that time.  The 
report is negative for complaint or diagnosis of pancreas 
damage, a lung condition, adenovirus, pneumonia or diabetes 
mellitus.  

In his May 2005 claim the Veteran reported that he was 
hospitalized in 1975 and treated for an "upper respiratory 
infection (pneumonia)."  He stated he was found to be 
diabetic in 1984 and that he had recently learned that the 
pancreas was severely damaged by illnesses like upper 
respiratory infections or pneumonia.  In support of his claim 
he referred to medical information Internet sites and 
included excerpts of information obtained related to 
pancreatitis.  In a November 2005 statement he reported that 
he had pneumonia during basic training and that as a result 
of that illness and probable pancreas damage he was diabetic.  

In his April 2006 notice of disagreement he stated that his 
doctors and other professionals in the medical field had 
informed him that virus infections including upper 
respiratory infections had been associated with ß-cell 
destruction in the pancreas.  He stated that viruses 
including adenoviruses had been implicated as causing type I 
diabetes mellitus.  In correspondence dated in June 2006 he 
asserted, in essence, that his diabetes was more severe than 
was typical of the other diabetics in his family and that the 
damage to his pancreas was attributable to an adenovirus that 
caused his illness during basic training.  In statements and 
personal hearing testimony the Veteran asserted that the 
illness he experienced during active service identified as an 
acute upper respiratory infection was either pneumonia or an 
adenovirus and cited Internet medical information sites as 
stating that adenoviruses were common among military 
recruits, especially newly enlisted troops.  He asserted he 
may have been infected by contact with a water fountain he 
shared with his fellow servicemen.

A copy of an October 14, 2004, newspaper article was provided 
identifying A.W., M.D., as the Head of the Infectious Disease 
Department at the Madigan Army Medical Center along with a 
copy of an Internet response the Veteran received from Dr. 
A.W. stating that it was "possible" that he had an 
adenovirus because it was a fairly common infection in basic 
training camps.  The Veteran also provided copies of 
information obtained from Internet medical information sites 
which addressed a possible connection between adenoviruses 
and the damage to endocrine glands that could lead to 
diabetes mellitus.  A report from an Internet site associated 
with the National Institutes of Health (NIH) noted that 
adenoviruses usually caused acute respiratory disease and 
occasionally pneumonia.  It was further noted that outbreaks 
of acute respiratory disease occurred in military recruits 
and that serious complications were very rare.  An Internet 
site report from the pharmaceutical company Merck noted that 
several viruses had been linked to the onset of type I 
diabetes mellitus; however, adenovirus was not specifically 
included in that report.

Private medical records from the Veteran's endocrinologist, 
J.B.P., M.D., dated from January 2004 include diagnoses of 
poorly controlled type II diabetes mellitus.  It was noted 
the disorder was uncontrolled due to poor treatment 
compliance and significant insulin resistance.  In statements 
dated in May 2007 the Veteran reported that Dr. J.B.P. had 
ordered an "Anti-GAD, Anti-ICA" test that was negative and 
that after when he requested an opinion from the doctor 
concerning information that antibody levels could drop off 
over time a nurse from the office stated the doctor had no 
input to give because the blood test came back negative.  In 
support of his claim, in essence, that negative autoantibody 
findings did not preclude a finding that type I diabetes 
mellitus autoantibodies may have disappeared over time the 
Veteran provided copies of the Internet responses he received 
from persons professing medical and scientific expertise.

A July 2008 VA medical opinion from a physician with an 
identified specialty in occupational medicine noted the 
Veteran's claim of diabetes and pancreas damage secondary to 
an adenovirus in service and found that while this 
etiological theory was a possibility it was the consensus of 
the medical literature and medical experts that there was no 
causal relationship between adenoviruses and pancreas 
infections and subsequent diabetes.  Adenoviruses were noted 
to happen to the vast majority of people.  It was the 
examiner's opinion that a review of the claims file 
demonstrated that the Veteran had an acute upper respiratory 
infection in September 1975 that resolved without any 
residual.  The examiner further stated that all of the 
articles, abstracts, and email messages provided by the 
Veteran suggested a correlation between adenoviruses and 
diabetes, but that, despite the possibility of a 
relationship, absent any supporting medical evidence it was 
at best speculation to relate the two conditions.

In correspondence dated in April 2010 D.C.Y, a friend and 
former employer, recalled the Veteran's work experiences with 
him before service and an episode on a construction job in 
the spring of 1979 after his return from service in which he 
seemed to lose focus and was unable to keep up with the work.  
It was noted that after lunch he had been fine, but that by 
3:00 the problems resumed and the Veteran left the job after 
a couple of weeks.  D.C.Y. expressed his sincere opinion, 
based their prior relationship and upon his many years of 
supervising employees, that the Veteran had been clearly 
hindered by the need for sugar and food.

At his personal hearing in April 2010 the Veteran reiterated 
his claims and testified that he believed that the illness he 
experienced in September 1975 was an adenovirus.  He stated, 
in essence, that his research indicated symptoms like those 
he had were consistent with adenovirus.  He also stated that 
he had experienced "numerous upper respiratory infections in 
[his] life" and that they usually started with mild symptoms 
and slowly progressed over three to four days.  He asserted 
that his illness in September 1975 was uncharacteristic of 
those other episodes.  He stated he had been more genetically 
susceptible to an adenovirus because his immune system had 
been compromised by an episode of hepatitis he developed as a 
child.  



Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's diabetes mellitus was not manifest during active 
service, was not manifest to a compensable degree within one 
year of service, and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  By his own admission the Veteran's diabetes 
mellitus was not detected prior to 1984, approximately five 
years after service.  While the Veteran and D.C.Y. may 
sincerely believe that the episode described as occurring in 
the spring of 1979 was evidence of the onset of diabetes 
mellitus or some metabolic disability, they are not licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Board notes that the reports of the Veteran having 
exhibited signs of fatigue in the spring of 1979 are 
inconsistent with the information he provided as to his 
general health upon VA examination in January 1979.  They are 
also considered to warrant a lesser degree of probative 
weight because they were provided so many years after the 
fact.  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board also finds that pancreas damage due to a lung 
condition to include adenovirus with pneumonia was not 
manifest during active service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  There is no probative 
evidence indicating that the Veteran, in fact, had pancreas 
damage, a lung disorder, an adenovirus, or pneumonia during 
active service or that any such disorders were subsequently 
manifest as a result of any incident of service.  The 
persuasive medical evidence of record demonstrates that the 
Veteran sustained an acute upper respiratory infection in 
September 1975 and that it resolved without any residual.  
The July 2008 VA examiner's opinion is shown to have been 
provided based upon a thorough review of the claim file and 
to have adequately considered the medical information 
provided by the Veteran in support of his claim.

The Board notes that the Court has held that "[a] private 
medical opinion may not be discounted solely because the 
opining physician did not review the claims file."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, 
"the Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner 
reviewed the claims file."  Id.  The level of training, 
education, and experience of the person conducting the 
examination is a factor that, if the Board affords more or 
less weight to the report because of that reason, must be 
thoroughly explained in its decision.  Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996)).  

In this case, the Board finds that the July 2008 VA 
examiner's opinion is persuasive not only because of his 
review of the claims file, but also because the other medical 
and scientific statements of record indicate no more than the 
possibility of the Veteran's diabetes mellitus having been 
due to an adenovirus in service.  The July 2008 VA examiner 
acknowledged the possibility of an etiological relationship 
between adenovirus and the subsequent onset of diabetes, but 
found that any opinion claiming such a relationship was at 
best speculative in light of the medical evidence available.  

Although the Court in McLendon v. Nicholson, 20 Vet. App. 79, 
85 (2006), held that the absence of evidence is not the same 
as negative evidence and that an assessment derived from 
negative evidence did not constitute substantive evidence, 
the opinion provided in this case is distinguishable because 
the VA examiner clearly found the evidence demonstrated the 
Veteran had an acute upper respiratory infection with no 
residuals in September 1975.  It was the examiner's opinion 
that the Internet responses the Veteran received or any other 
such opinions were at best speculation.  This opinion is also 
consistent with medical literature from the NIH provided by 
the Veteran indicating that serious complications from 
adenovirus were very rare.

It is also significant to note that the Veteran's private 
endocrinologist provided diagnoses of type II diabetes 
mellitus and that the opinions the Veteran obtained over the 
Internet primarily address a possible link between viruses 
and type I diabetes mellitus.  The probative medical evidence 
in this case demonstrates the Veteran has type II rather than 
type I diabetes mellitus.  

The Board also acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  The information 
provided by the Veteran and D.C.Y. does not address any 
continuity of symptomatology related to the specific service 
connection issues on appeal, rather they appear to diagnose a 
single episode of symptomatology several months after service 
as the initial onset of a disease.  The Veteran and D.C.Y. 
are not competent to provide such medical opinions.  
Similarly, the Veteran's belief that his illness during 
active service was pneumonia or an adenovirus rather than an 
acute upper respiratory infection has no probative value.  

Overall, the persuasive evidence of record demonstrates that 
the Veteran's type II diabetes mellitus was first manifest 
many years after service and that pancreas damage due to a 
lung condition to include adenovirus with pneumonia is not 
shown to have developed as a result of service.  Therefore, 
the claims for entitlement to service connection must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.

ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for diabetes mellitus; to 
this extent the appeal is allowed.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for pancreas damage due to 
a lung condition to include adenovirus with pneumonia is 
denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


